DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the 35 USC §103 rejection of claims 1-26, the applicant’s arguments have been fully considered but have not been deemed persuasive.
Firstly, the applicant argues “An event type is an outcome (for example a conculsion) of various textual processing steps - and not an unstructured data elements of the data stream - especially not at least one of the plurality of unstructured data elements is an audio unstructural data element, a video unstructural data element or an audio-visual unstructural data element” (remarks pg. 12). Respectfully, this argument is not persuasive. 
As an initial note, the applicant appears to argue that an event type does not read on unstructured data elements. To clarify the rejection, the examiner interprets that the data stream information received by Feature extraction module 10 reads on unstructured data elements. For example, Sipple teaches this information may be harvested by a web crawler from “web sites and other on-line sources, such as social media sources, news feeds, and the like to retrieve data in a known manner”, also “Other sources of information could include web-based information APIs or transcriptions of audio, video and other non-textual data feeds” (see Sipple, [0039]). 
Next, the examiner acknowledges the claims have been amended to clarify unstructured data elements. However, these amendments do not overcome the current rejection because the “other sources of information” including “transcriptions of audio, video and other non-textual data feeds” taught by Sipple reads on the claims as currently drafted (see Sipple, [0039]). For example, a 
Lastly, the applicant argues “The clusters of event types are not at least one signature for each of the plurality of unstructured element…”, “The clustering of the event types and the comparion to anomaly templates does not amount to identifying at least one common pattern within the signatures of the plurality of unstructured data elements”, “The comparison of the clusters to anomality types does not amount to matching by a hardware processing unit the at least one common pattern to at least one hypothesis by comparing at least one signature of the common pattern to at least one signature of at least one hypothesis, wherein each hypothesis of the at least one hypothesis is textual content representing a series of natural events”, “Thus - Sipple failed to teach or suggest all (and actually did not teach or suggest any of) the feature of claim 1” (response pg. 12). Respectfully, these arguments are not persuasive. 
In particular, the applicant’s arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Accordingly, the arguments are not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sipple, US 20140095425 A1 (hereinafter “Sipple”) in view of HUNZINGER et al., US 20150120627 A1 (hereinafter “Hunzinger’).

Claim 1: Sipple teaches a method for determining causality based on big data analysis, comprising:
extracting a plurality of unstructured data elements from a plurality of unstructured big data source, wherein at least one of the plurality of unstructured data elements is an audio unstructured data element, a video unstructured data element or an audio-visual unstructured data element (Sipple, [Fig. 1], [0039] note a crawler crawls web sites and other on-line sources, such as social media sources, news feeds, and the like to retrieve data in a known manner. Other sources of information could include web-based information APIs or transcriptions of audio, video and other non-textual data feeds, [0123] note harvest a diverse set of unstructured media sources);
generating at least one signature for each of the plurality of unstructured data elements (Sipple, [0039] note Feature Extraction module 10 identifies distinct events in the data stream, and then for each event identifies a number of related, significant attributes in the data associated with the event, such as locations, dates, and the like, [0040] note The output of the feature extraction module is a stream of "contexts", where each context can be represented by an event label (a.k.a event type), time interval, list of entities, locations, populations, and source information);
identifying at least one common pattern within the signatures of the plurality of unstructured data elements (Sipple, [0059] note Correlation module 20 automatically groups event contexts by their feature dimensions, such as time, location, event type and population and identifies when a grouping is undergoing a large amount of change… This is accomplished in part by clustering correlated event types and using cluster density estimates to detect anomalous activity, [0080] note if two event types exhibit a significant co-occurrence across the feature dimensions, then the two event types are related, i.e., "correlated");
matching by a hardware processing unit the at least one common pattern to at least one hypothesis by comparing at least one signature of the common pattern to at least one signature of at least one hypothesis, wherein each hypothesis of the at least one hypothesis is textual content representing a series of natural events (Sipple, [0058] note One or more observed events can be matched to a stored sequence of events and used to predict what may happen next, [0107] note At time t2, cluster C1 matches to anomaly template At2, because both contain event types Stop Economic Aid and Commodity Prices, [Fig. 19] note Anomaly Templates A1 and A2; i.e. the examiner interprets anomaly templates read on hypotheses); and
determining the causality of the at least one common pattern to a result of each hypothesis of the at least one hypothesis based on the at least one hypothesis matching the at least one common pattern (Sipple, [0107] note Other event types in At2, Riot and Impose Censorship, are candidates for prediction. As the event types around cluster C1 evolve, event types in C1 have a high correlation with At2, and C1 is designated as a second realization of At2, [0113] note temporal sequence can be used to estimate causality).
Sipple does not explicitly teach by independent computational cores, wherein each computational core comprises one or more nodes, and wherein each signature represents responses of the nodes of all the independent computational cores to one of the plurality of unstructured data elements.
However, Hunzinger teaches this (Hunzinger, [0077] note systems for learning causal inference, [Fig. 1], [0032] note FIG. 1 illustrates an example neural system 100 with multiple levels of neurons; i.e. the examiner interprets neurons read on one or more nodes, [0055] note a neuron n may be modeled as a spiking leaky-integrate-and-fire neuron, [Fig. 2], [0041] note neuron 202 may combine the scaled input signals and use the combined scaled inputs to generate an output signal 208, [0094] note If two events have the same or substantially similar causal logical relation to a third event, the system may generalize the two events as belonging to a class. As a result, or to test this hypothesis, a class event can be added. Whenever an event belonging to the class occurs, the class event is considered as with specific events in terms of the learning mechanisms).
It would have been obvious to one of ordinary skill in the art at the time of the applications filing to combine the causality analysis of Sipple with the hypothesis testing based on a neural network of spiking leaky-integrate-and-fire neurons of Hunzinger according to known methods (i.e. determining event causality based on a neural network of spiking leaky-integrate-and-fire neurons). Motivation for doing so is that generalizations of causal relations can be found by examining the causal inferences made (Hunzinger, [0094]).

Claim 2: Sipple and Hunzinger teach the method of claim 1, further comprising: 
generating the at least one signature of the at least one hypothesis (Sipple, [0111] note an Anomaly Template, At, with correlated event types [A=Damage, B=Evacuate Victims, C=Earthquake,] formed by observing multiple realizations of one or more event types over time (e.g. Earthquake in 2010 and Earthquake in 2008)).

Claim 3: Sipple and Hunzinger teach the method of claim 1, wherein identifying the at least one common pattern further comprises: 
clustering the signatures identified to have common patterns; and correlating the generated clusters to identify associations between their respective identified common patterns (Sipple, [0059] note Correlation module 20 automatically groups event contexts by their feature dimensions, such as time, location, event type and population and identifies when a grouping is undergoing a large amount of change… This is accomplished in part by clustering correlated event types and using cluster density estimates to detect anomalous activity, [0080] note f two event types exhibit a significant co-occurrence across the feature dimensions, then the two event types are related, i.e., "correlated").

Claim 4: Sipple and Hunzinger teach the method of claim 1, wherein determining the causality further comprises: 
correlating the at least one hypothesis matching the at least one common pattern (Sipple, [0058] note One or more observed events can be matched to a stored sequence of events and used to predict what may happen next, [0107] note At time t2, cluster C1 matches to anomaly template At2, because both contain event types Stop Economic Aid and Commodity Prices. Other event types in At2, Riot and Impose Censorship, are candidates for prediction. As the event types around cluster C1 evolve, event types in C1 have a high correlation with At2, and C1 is designated as a second realization of At2).

Claim 5: Sipple and Hunzinger teach the method of claim 1, wherein determining the causality further comprises: 
computing a matching score based on the comparisons of the signatures; determining a hypothesis having the highest matching score to be the causality (Sipple, [0113] note temporal sequence can be used to estimate causality. The embodiment combines the concepts of Granger Causality and Mill's Methods to estimate causal relationship between every pair of correlated event types in the anomaly template. Granger Causality states a variable X may cause Y if and only if evidence of X happens first, followed by evidence of Y, [0114]-[0118]).

Claim 6: Sipple and Hunzinger teach the method of claim 1, wherein the at least one hypothesis is extracted from big data sources (Sipple, [Fig. 1], [0039] note a crawler crawls web sites and other on-line sources, such as social media sources, news feeds, and the like to retrieve data in a known manner. Other sources of information could include web-based information APIs or transcriptions of audio, video and other non-textual data feeds, [0123] note harvest a diverse set of unstructured media sources).

Claim 7: Sipple and Hunzinger teach the method of claim 1, wherein each the at least one unstructured data element is selected out of an image, graphics, a video stream, a video clip, a video frame, a photograph, an an image of signals (Sipple, [Fig. 1], [0039] note Feature extraction module 10 receives data streams… For example, a crawler crawls web sites and other on-line sources, such as social media sources, news feeds, and the like to retrieve data in a known manner. Other sources of information could include web-based information APIs or transcriptions of audio, video and other non-textual data feeds, [0123] note harvest a diverse set of unstructured media sources).

Claim 8: Sipple and Hunzinger teach the method of claim 1, wherein the at least one unstructured data element is selected out of an audio stream, and an audio clip (Sipple, [Fig. 1], [0039] note Feature extraction module 10 receives data streams… For example, a crawler crawls web sites and other on-line sources, such as social media sources, news feeds, and the like to retrieve data in a known manner. Other sources of information could include web-based information APIs or transcriptions of audio, video and other non-textual data feeds, [0123] note harvest a diverse set of unstructured media sources).

Claim 9: Sipple teaches a non-transitory computer readable medium having stored thereon instructions for causing one or more processing units to execute a process, the process comprising:
extracting a plurality of unstructured data elements from a plurality of unstructured big data sources, wherein at least one of the plurality of unstructured data elements is an audio unstructured data element, a video unstructured data element or an audio-visual unstructured data element (Sipple, [Fig. 1], [0039] note a crawler crawls web sites and other on-line sources, such as social media sources, news feeds, and the like to retrieve data in a known manner. Other sources of information could include web-based information APIs or transcriptions of audio, video and other non-textual data feeds, [0123] note harvest a diverse set of unstructured media sources);
generating at least one signature for each of the plurality of unstructured data elements (Sipple, [0039] note Feature Extraction module 10 identifies distinct events in the data stream, and then for each event identifies a number of related, significant attributes in the data associated with the event, such as locations, dates, and the like, [0040] note The output of the feature extraction module is a stream of "contexts", where each context can be represented by an event label (a.k.a event type), time interval, list of entities, locations, populations, and source information);
identifying at least one common pattern within the signatures of the plurality of unstructured data elements (Sipple, [0059] note Correlation module 20 automatically groups event contexts by their feature dimensions, such as time, location, event type and population and identifies when a grouping is undergoing a large amount of change… This is accomplished in part by clustering correlated event types and using cluster density estimates to detect anomalous activity, [0080] note f two event types exhibit a significant co-occurrence across the feature dimensions, then the two event types are related, i.e., "correlated");
matching the at least one common pattern to at least one hypothesis by comparing at least one signature of the common pattern to at least one signature of at least one hypothesis, wherein each (Sipple, [0058] note One or more observed events can be matched to a stored sequence of events and used to predict what may happen next, [0107] note At time t2, cluster C1 matches to anomaly template At2, because both contain event types Stop Economic Aid and Commodity Prices, [Fig. 19] note Anomaly Templates A1 and A2; i.e. the examiner interprets anomaly templates read on hypotheses); and 
determining the causality of the at least one common pattern to a result of each hypothesis of the at least one hypothesis based on the at least one hypothesis matching the at least one common pattern(Sipple, [0107] note Other event types in At2, Riot and Impose Censorship, are candidates for prediction. As the event types around cluster C1 evolve, event types in C1 have a high correlation with At2, and C1 is designated as a second realization of At2, [0113] note temporal sequence can be used to estimate causality).
Sipple does not explicitly teach by independent computational cores, wherein each computational core comprises one or more nodes, and wherein each signature represents responses of the nodes of all the independent computational cores to one of the plurality of unstructured data elements.
However, Hunzinger teaches this (Hunzinger, [0077] note systems for learning causal inference, [Fig. 1], [0032] note FIG. 1 illustrates an example neural system 100 with multiple levels of neurons; i.e. the examiner interprets neurons read on one or more nodes, [0055] note a neuron n may be modeled as a spiking leaky-integrate-and-fire neuron, [Fig. 2], [0041] note neuron 202 may combine the scaled input signals and use the combined scaled inputs to generate an output signal 208, [0094] note If two events have the same or substantially similar causal logical relation to a third event, the system may generalize the two events as belonging to a class. As a result, or to test this hypothesis, a class event can be added. Whenever an event belonging to the class occurs, the class event is considered as with specific events in terms of the learning mechanisms).
It would have been obvious to one of ordinary skill in the art at the time of the applications filing to combine the causality analysis of Sipple with the hypothesis testing based on a neural network of spiking leaky-integrate-and-fire neurons of Hunzinger according to known methods (i.e. determining event causality based on a neural network of spiking leaky-integrate-and-fire neurons). Motivation for doing so is that generalizations of causal relations can be found by examining the causal inferences made (Hunzinger, [0094]).

Claim 10: Sipple teaches a system for determination of a causality based on big data analysis, comprising:
an interface to a network for connecting to a plurality of big data sources; a processor that is a hardware processor, a memory connected to the processor, the memory contains instructions that when executed by the processor, configure the system to (Sipple, [Fig. 1], [0038] note general purpose computing devices including processors and memories storing data and instructions, [0039] note web sites and other on-line sources):
extract a plurality of unstructured data elements from a plurality of unstructured big data sources, wherein at least one of the plurality of unstructured data elements is an audio unstructured data element, a video unstructured data element or an audio-visual unstructured data element (Sipple, [Fig. 1], [0039] note a crawler crawls web sites and other on-line sources, such as social media sources, news feeds, and the like to retrieve data in a known manner. Other sources of information could include web-based information APIs or transcriptions of audio, video and other non-textual data feeds, [0123] note harvest a diverse set of unstructured media sources);
(Sipple, [0039] note Feature Extraction module 10 identifies distinct events in the data stream, and then for each event identifies a number of related, significant attributes in the data associated with the event, such as locations, dates, and the like, [0040] note The output of the feature extraction module is a stream of "contexts", where each context can be represented by an event label (a.k.a event type), time interval, list of entities, locations, populations, and source information);
identify at least one common pattern within the signatures of the plurality of unstructured data elements (Sipple, [0059] note Correlation module 20 automatically groups event contexts by their feature dimensions, such as time, location, event type and population and identifies when a grouping is undergoing a large amount of change… This is accomplished in part by clustering correlated event types and using cluster density estimates to detect anomalous activity, [0080] note f two event types exhibit a significant co-occurrence across the feature dimensions, then the two event types are related, i.e., "correlated");
match the at least one common pattern to at least one hypothesis by comparing at least one signature of the common pattern to at least one signature of at least one hypothesis, wherein each hypothesis of the at least one hypothesis is textual content representing a series of natural events (Sipple, [0058] note One or more observed events can be matched to a stored sequence of events and used to predict what may happen next, [0107] note At time t2, cluster C1 matches to anomaly template At2, because both contain event types Stop Economic Aid and Commodity Prices, [Fig. 19] note Anomaly Templates A1 and A2; i.e. the examiner interprets anomaly templates read on hypotheses); and 
determine the causality of the at least one common pattern to a result of each hypothesis of the at least one hypothesis based on the at least one hypothesis matching the at least one common pattern (Sipple, [0107] note Other event types in At2, Riot and Impose Censorship, are candidates for prediction. As the event types around cluster C1 evolve, event types in C1 have a high correlation with At2, and C1 is designated as a second realization of At2, [0113] note temporal sequence can be used to estimate causality).
Sipple does not explicitly teach wherein the processor comprises independent computational cores, wherein each computational core comprises one or more nodes; and wherein each signature represents responses of the nodes of all the independent computational cores to one of the plurality of unstructured data elements.
However, Hunzinger teaches this (Hunzinger, [0077] note systems for learning causal inference, [Fig. 1], [0032] note FIG. 1 illustrates an example neural system 100 with multiple levels of neurons; i.e. the examiner interprets neurons read on one or more nodes, [0055] note a neuron n may be modeled as a spiking leaky-integrate-and-fire neuron, [Fig. 2], [0041] note neuron 202 may combine the scaled input signals and use the combined scaled inputs to generate an output signal 208, [0094] note If two events have the same or substantially similar causal logical relation to a third event, the system may generalize the two events as belonging to a class. As a result, or to test this hypothesis, a class event can be added. Whenever an event belonging to the class occurs, the class event is considered as with specific events in terms of the learning mechanisms).
It would have been obvious to one of ordinary skill in the art at the time of the applications filing to combine the causality analysis of Sipple with the hypothesis testing based on a neural network of spiking leaky-integrate-and-fire neurons of Hunzinger according to known methods (i.e. determining event causality based on a neural network of spiking leaky-integrate-and-fire neurons). Motivation for doing so is that generalizations of causal relations can be found by examining the causal inferences made (Hunzinger, [0094]).

Claim 11: Sipple and Hunzinger teach the system of claim 10, wherein the system is further configured to:
generate the at least one signature of the at least one hypothesis (Sipple, [0111] note an Anomaly Template, At, with correlated event types [A=Damage, B=Evacuate Victims, C=Earthquake,] formed by observing multiple realizations of one or more event types over time (e.g. Earthquake in 2010 and Earthquake in 2008)).

Claim 12: Sipple and Hunzinger teach the system of claim 10, wherein the system is further configured to:
cluster the signatures identified to have common patterns, and correlate the generated clusters to identify associations between their respective identified common patterns (Sipple, [0059] note Correlation module 20 automatically groups event contexts by their feature dimensions, such as time, location, event type and population and identifies when a grouping is undergoing a large amount of change… This is accomplished in part by clustering correlated event types and using cluster density estimates to detect anomalous activity, [0080] note f two event types exhibit a significant co-occurrence across the feature dimensions, then the two event types are related, i.e., "correlated").

Claim 13: Sipple and Hunzinger teach the system of claim 10, wherein the system is further configured to:
correlate the at least one hypothesis matching the at least one common pattern (Sipple, [0058] note One or more observed events can be matched to a stored sequence of events and used to predict what may happen next, [0107] note At time t2, cluster C1 matches to anomaly template At2, because both contain event types Stop Economic Aid and Commodity Prices. Other event types in At2, Riot and Impose Censorship, are candidates for prediction. As the event types around cluster C1 evolve, event types in C1 have a high correlation with At2, and C1 is designated as a second realization of At2).

Claim 14: Sipple and Hunzinger teach the system of claim 10, wherein the system is further configured to:
compute a matching score based on the comparisons of the signatures; determine a hypothesis having the highest matching score to be the causality (Sipple, [0113] note temporal sequence can be used to estimate causality. The embodiment combines the concepts of Granger Causality and Mill's Methods to estimate causal relationship between every pair of correlated event types in the anomaly template. Granger Causality states a variable X may cause Y if and only if evidence of X happens first, followed by evidence of Y, [0114]-[0118]).

Claim 15: Sipple and Hunzinger teach the system of claim 10, wherein the at least one hypothesis is extracted from big data sources (Sipple, [Fig. 1], [0039] note a crawler crawls web sites and other on-line sources, such as social media sources, news feeds, and the like to retrieve data in a known manner. Other sources of information could include web-based information APIs or transcriptions of audio, video and other non-textual data feeds, [0123] note harvest a diverse set of unstructured media sources).

Claim 16: Sipple and Hunzinger teach the system of claim 10, wherein the at least one unstructured data element is selected out of an image, graphics, a video stream, a video clip, a video frame, a photograph, an an image of signals (Sipple, [Fig. 1], [0039] note Feature extraction module 10 receives data streams… For example, a crawler crawls web sites and other on-line sources, such as social media sources, news feeds, and the like to retrieve data in a known manner. Other sources of information could include web-based information APIs or transcriptions of audio, video and other non-textual data feeds, [0123] note harvest a diverse set of unstructured media sources).

Claim 17: Sipple and Hunzinger teach the system of claim 10 wherein the at least one unstructured data element is selected out of an audio stream, and an audio clip (Sipple, [Fig. 1], [0039] note Feature extraction module 10 receives data streams… For example, a crawler crawls web sites and other on-line sources, such as social media sources, news feeds, and the like to retrieve data in a known manner. Other sources of information could include web-based information APIs or transcriptions of audio, video and other non-textual data feeds, [0123] note harvest a diverse set of unstructured media sources).

Claim 18: Sipple and Hunzinger teach the system of claim 10, further comprising a database for storing the determined causality (Sipple, [Fig. 21] note persistent and short term memories).

Claim 19: Sipple teaches a method for determining a probability of a hypothesis based on big data analysis, comprising:
receiving a request to check the probability of a hypothesis, wherein the hypothesis is textual content representing a series of natural events (Sipple, [0100] note a simple single-tailed or two-tailed hypothesis test can be accomplished using the histogram, [0108] note anomaly templates can be used to form probabilities of other event types occurring);
generating a signature to the hypotheses (Sipple, [0111] note an Anomaly Template, At, with correlated event types [A=Damage, B=Evacuate Victims, C=Earthquake,] formed by observing multiple realizations of one or more event types over time (e.g. Earthquake in 2010 and Earthquake in 2008));
(Sipple, [Fig. 1], [0039] note a crawler crawls web sites and other on-line sources, such as social media sources, news feeds, and the like to retrieve data in a known manner. Other sources of information could include web-based information APIs or transcriptions of audio, video and other non-textual data feeds, [0123] note harvest a diverse set of unstructured media sources);
generating at least one-signature for each detected unstructured data element, wherein each signature describes one of the plurality of unstructured data elements (Sipple, [0039] note Feature Extraction module 10 identifies distinct events in the data stream, and then for each event identifies a number of related, significant attributes in the data associated with the event, such as locations, dates, and the like, [0040] note The output of the feature extraction module is a stream of "contexts", where each context can be represented by an event label (a.k.a event type), time interval, list of entities, locations, populations, and source information); and 
determining the probability of the hypothesis respective of the generated signatures (Sipple, [0113] note temporal sequence can be used to estimate causality. The embodiment combines the concepts of Granger Causality and Mill's Methods to estimate causal relationship between every pair of correlated event types in the anomaly template. Granger Causality states a variable X may cause Y if and only if evidence of X happens first, followed by evidence of Y, [0114]-[0118]).
Sipple does not explicitly teach by independent computational cores; and feeding the hypothesis to all of the independent computational cores, wherein each computational core comprises one or more nodes, wherein the signature represents responses of the nodes of all the independent computational cores to the hypothesis.
(Hunzinger, [0077] note systems for learning causal inference, [Fig. 1], [0032] note FIG. 1 illustrates an example neural system 100 with multiple levels of neurons; i.e. the examiner interprets neurons read on one or more nodes, [0055] note a neuron n may be modeled as a spiking leaky-integrate-and-fire neuron, [Fig. 2], [0041] note neuron 202 may combine the scaled input signals and use the combined scaled inputs to generate an output signal 208, [0094] note If two events have the same or substantially similar causal logical relation to a third event, the system may generalize the two events as belonging to a class. As a result, or to test this hypothesis, a class event can be added. Whenever an event belonging to the class occurs, the class event is considered as with specific events in terms of the learning mechanisms).
It would have been obvious to one of ordinary skill in the art at the time of the applications filing to combine the causality analysis of Sipple with the hypothesis testing based on a neural network of spiking leaky-integrate-and-fire neurons of Hunzinger according to known methods (i.e. determining event causality based on a neural network of spiking leaky-integrate-and-fire neurons). Motivation for doing so is that generalizations of causal relations can be found by examining the causal inferences made (Hunzinger, [0094]).

Claim 20: Sipple and Hunzinger teach the method of claim 19, wherein the probability of the hypotheses is a percentage of overlap between the signature to the hypotheses and at least one of the generated signatures (Sipple, [0113] note temporal sequence can be used to estimate causality. The embodiment combines the concepts of Granger Causality and Mill's Methods to estimate causal relationship between every pair of correlated event types in the anomaly template. Granger Causality states a variable X may cause Y if and only if evidence of X happens first, followed by evidence of Y, [0114]-[0118], [0118] note For there to be a causal relationship between X and Y, the event type time distributions must overlap, based on the temporal sequence method).

Claim 21: Sipple teaches a non-transitory computer readable medium having stored thereon instructions for causing one or more processing units to execute a process, the process comprising:
receiving a request to check the probability of a hypothesis; wherein the hypothesis is textual content representing a series of natural events (Sipple, [0100] note a simple single-tailed or two-tailed hypothesis test can be accomplished using the histogram, [0108] note anomaly templates can be used to form probabilities of other event types occurring);
generating a signature to the hypotheses (Sipple, [0111] note an Anomaly Template, At, with correlated event types [A=Damage, B=Evacuate Victims, C=Earthquake,] formed by observing multiple realizations of one or more event types over time (e.g. Earthquake in 2010 and Earthquake in 2008));
crawling through a plurality of relevant big data sources to detect unstructured data elements, wherein at least one of the plurality of unstructured data elements is an audio unstructured data element, a video unstructured data element or an audio-visual unstructured data element (Sipple, [Fig. 1], [0039] note a crawler crawls web sites and other on-line sources, such as social media sources, news feeds, and the like to retrieve data in a known manner. Other sources of information could include web-based information APIs or transcriptions of audio, video and other non-textual data feeds, [0123] note harvest a diverse set of unstructured media sources);
generating at least one signature for each detected unstructured data element, wherein each signature describes one of the plurality of unstructured data elements (Sipple, [0039] note Feature Extraction module 10 identifies distinct events in the data stream, and then for each event identifies a number of related, significant attributes in the data associated with the event, such as locations, dates, and the like, [0040] note The output of the feature extraction module is a stream of "contexts", where each context can be represented by an event label (a.k.a event type), time interval, list of entities, locations, populations, and source information); and 
(Sipple, [0113] note temporal sequence can be used to estimate causality. The embodiment combines the concepts of Granger Causality and Mill's Methods to estimate causal relationship between every pair of correlated event types in the anomaly template. Granger Causality states a variable X may cause Y if and only if evidence of X happens first, followed by evidence of Y, [0114]-[0118]).
Sipple does not explicitly teach by independent computational cores; and feeding the hypothesis to all of the independent computational cores, wherein each computational core comprises one or more leaky integrate-to-threshold unit (LTU) nodes, wherein the robust signature represents responses of the LTU nodes of all the independent computational cores to the hypothesis.
However, Hunzinger teaches this (Hunzinger, [0077] note systems for learning causal inference, [Fig. 1], [0032] note FIG. 1 illustrates an example neural system 100 with multiple levels of neurons; i.e. the examiner interprets neurons read on one or more nodes, [0055] note a neuron n may be modeled as a spiking leaky-integrate-and-fire neuron, [Fig. 2], [0041] note neuron 202 may combine the scaled input signals and use the combined scaled inputs to generate an output signal 208, [0094] note If two events have the same or substantially similar causal logical relation to a third event, the system may generalize the two events as belonging to a class. As a result, or to test this hypothesis, a class event can be added. Whenever an event belonging to the class occurs, the class event is considered as with specific events in terms of the learning mechanisms).
It would have been obvious to one of ordinary skill in the art at the time of the applications filing to combine the causality analysis of Sipple with the hypothesis testing based on a neural network of spiking leaky-integrate-and-fire neurons of Hunzinger according to known methods (i.e. determining event causality based on a neural network of spiking leaky-integrate-and-fire neurons). Motivation for doing so is that generalizations of causal relations can be found by examining the causal inferences made (Hunzinger, [0094]).

Claim 22: Sipple and Hunzinger teach the method according to claim 1 wherein each event in the hypothesis leads to a following event and a last event of the series of events is the result of the hypothesis (Sipple, [0110] note The Causal Analysis leverages temporal sequencing methods that support causal inference… Therefore, a time ordered sequence of events should be established).

Claim 23: Sipple and Hunzinger teach the non-transitory computer readable medium according to claim 9 wherein each event in the hypothesis leads to a following event and a last event of the series of events is the result of the hypothesis (Sipple, [0110] note The Causal Analysis leverages temporal sequencing methods that support causal inference… Therefore, a time ordered sequence of events should be established).

Claim 24: Sipple and Hunzinger teach the system according to claim 10 wherein each event in the hypothesis leads to a following event and a last event of the series of events is the result of the hypothesis (Sipple, [0110] note The Causal Analysis leverages temporal sequencing methods that support causal inference… Therefore, a time ordered sequence of events should be established).

Claim 25: Sipple and Hunzinger teach the method according to claim 19 wherein each event in the hypothesis leads to a following event and a last event of the series of events is a result of the hypothesis (Sipple, [0110] note The Causal Analysis leverages temporal sequencing methods that support causal inference… Therefore, a time ordered sequence of events should be established).

Claim 26: Sipple and Hunzinger teach the non-transitory computer readable medium according to claim 21 wherein each event in the hypothesis leads to a following event and a last event of the series (Sipple, [0110] note The Causal Analysis leverages temporal sequencing methods that support causal inference… Therefore, a time ordered sequence of events should be established).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165